PER CURIAM.
We affirm appellant’s judgment and order of probation; however, we modify that portion of the judgment and probation order which requires appellant to pay $50 a month cost of probation supervision “unless otherwise waived.” This condition must be modified to read that appellant will be required to pay the $40 monthly cost of supervision of probation as soon as he obtains full-time employment in order to com*576ply with the trial court’s oral pronouncement.
AFFIRMED as modified.
GOSHORN, C.J., and HARRIS and DIAMANTIS, JJ., concur.